Citation Nr: 1533754	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

4.  Entitlement to service connection for lumbar spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a video conference hearing in February 2014 before the undersigned.  A Board Hearing Transcript (Tr.) is of record.

The issues of entitlement to service connection for lumbar spine degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have a right ear hearing loss disability for VA purposes at the filing of her claim or at any time thereafter.

2.  Left ear hearing loss and tinnitus are not shown as such during service.

3.  Left ear hearing loss and tinnitus have not been productive of symptoms continuously since service.

4.  Left ear hearing loss and tinnitus are not shown as such within one year of the appellant's separation from service, nor have they been productive of symptoms continuously beginning within one year of service separation.

5.  The appellant's current left ear hearing loss disability and tinnitus are not related to an in-service event, injury, or disease.

6.  The Veteran did not have PTSD at the filing of her claim or at any time thereafter.

7.  The Veteran's anxiety disorder is not related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of either ear are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.326 (2015). 

VA's duty to notify has been satisfied through a notice letter provided to the Veteran in February 2011 that fully addressed all notice elements for her claims prior to initial adjudication in September 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has satisfied the duty to assist in obtaining existing records in support of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with claims file.  All available post-service VA and private treatment records relevant to the issues being decided herein and identified by the Veteran have also been obtained.  During the February 2014 Board hearing, the Veteran testified that she had sought treatment at the Dallas VA Medical Center in 1987 and that several attempts had been made to get records.  Hearing Tr. at 8.  However, her testimony was that she obtained substance abuse treatment through VA.  Id.  She did not indicate that these records were relevant to hearing loss, tinnitus, or her current anxiety disorder.  The Board notes these records would be dated more than twenty years prior to the October 2010 claims on appeal.  Thus, they are not "recent" and need not be addressed in determining the existence of current disabilities.  Additionally, the Veteran reported her polysubstance abuse at an October 2012 VA examination.  The Board relies on the October 2012 examination report to decide this case.  Obtaining the 1987 substance abuse treatment records would not add to the factual basis for the October 2012 opinion.  Therefore, the Board finds that there is no benefit which would flow to the Veteran by obtaining those records on remand.  The Board will proceed to decide these claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran testified that she has been receiving private therapy from the private provider Solution Source.  Board Hearing Tr. 6.  These private treatment records have not yet been obtained and associated with the record; however, the providing therapist has submitted letters in support of the Veteran's psychiatric disability claim.  As will be discussed at greater length below, the therapist is not a competent diagnostician for VA's initial diagnosis purposes for a PTSD claim.  In light of the Board's ultimate finding that the Veteran has an anxiety disorder, the therapist's diagnosis of PTSD and its likely etiology is of such little possible probative value that no benefit would flow to the Veteran by additional delay to obtain those records on remand.  See Soyini, 1 Vet. App. at 546.

The record contains VA treatment records from 2012 in which a VA psychiatrist diagnosis.  The Board observes that these treatment records are in summary form.  The diagnosis of PTSD due to MST are brief in the extreme, little more than a string of acronyms without discussion of the symptoms or reasoning by which the medical opinions were arrived at.  When VA concludes that a medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (citations omitted).  However, the duty to clarify or supplement missing information is limited to those instances in which the missing information is relevant, factual, and objective, that is, not a matter of opinion.  Id. at 270.  The treating psychiatrist's records are missing both factual information, such as the Veteran's contemporaneous reports of her symptoms, and matters of opinion, particularly the psychiatrist's rationales on the issues of diagnosis and etiology.  The Board finds the missing information is outside the limited duty to clarify announced in Savage.  

In sum, the Board finds that there are no outstanding records pertaining to hearing loss, tinnitus, or an anxiety disorder which should associated with the claims file before proceeding to a decision in this case.

In addition to the documentary evidence, the Veteran's February 2014 Board hearing testimony is of record.  At the hearing, the issues on appeal were identified, the Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has been afforded an August 2011 VA audiological examination and the October 2012 VA mental health examination.  The Board finds the VA examination reports adequate for the purposes of adjudicating the claims, as they involved a review of the pertinent medical history as well as appropriate evaluation of the Veteran and her current symptomatology, and provided an adequate basis for the diagnoses and etiological opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board also considers presumptions where applicable.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

A. Hearing Loss and Tinnitus

The Veteran asserts that she currently has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service.  The Veteran testified in February 2014 that she worked with explosives and used heavy equipment, including forklifts, to move ammunition in service, and that she therefore was exposed to acoustic trauma in service.  Board Hearing Tr. 3.  She also testified that her left eardrum ruptured while she was in Huntsville, Alabama, and that she believes that scar tissue has built up since that incident and caused her hearing loss and tinnitus.  Id.  She stated that she had ringing in her ears during service and that it has been ongoing since then, with the symptoms sometimes worse than at other times.  Id. at 5.

1. Current Disability

The requirement of having a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  VA received the Veteran's claim for service connection for bilateral hearing loss and tinnitus on October 15, 2010.  For the reasons that follow, the Board finds that the criteria for establishing a current hearing loss disability in her right ear have not been met on or after October 15, 2010.  38 C.F.R. §§ 3.303, 3.385.  The Board finds that the criteria for a current hearing loss disability of the left ear and for tinnitus have been met.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran does not claim, and the record does not show, that she has the requisite medical experience, knowledge or training to qualify as a medical expert.  See 38 C.F.R. § 3.159(a)(1).  For the matters under consideration in this decision, she is a lay person.  See 38 C.F.R. § 3.159(a)(2).  

Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The regulatory definition of hearing loss requires specific audiometric testing for a diagnosis.  38 C.F.R. § 3.385.  The Board finds that the Veteran's statements and testimony regarding the existence of hearing loss are competent in that they report her subjective experience of diminished hearing acuity.  The Board recognizes that, in extreme circumstances such as total deafness, a lay person may be competent establish a diagnosis independently of a medical expert.  In this case, the Veteran is not alleging hearing loss tantamount to total deafness.  Nor has she alleged that she has been told that she has a right ear hearing loss disability by a medical professional.  As such, the Board finds that the Veteran's report of diminished hearing acuity is of minimal competency.  Jandreau, 492 F.3d at 1377.  Even though the Board has no reason to question the Veteran's credibility on this point, the Board considers the Veteran's lay statements of right ear hearing loss to be of minimal probative value.  Id.  There being no other lay evidence of record, the Board turns to the medical evidence.  

The Veteran has reported treatment only through VA for hearing loss and tinnitus.  See October 2010 VA Form 21-526.  These records begin in August 2009, more than one year prior to the date of claim.  Review of these treatment records does not show any audiometric test results or notations that such testing was conducted.  

The Veteran's hearing acuity was evaluated once during the pendency of the claim, at an August 2011 VA examination.  Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
25
20
20
20
LEFT EAR
25
25
30
35
30

Speech recognition testing revealed hearing levels of 94 percent in each ear.  

The audiometric test results from August 2011 indicate that the regulatory definition for a hearing loss disability for VA purposes is met for the left, but not right, ear.  The audiologist diagnosed sensorineural hearing loss of each ear.  These results are the result of appropriate testing conducted by a medical professional.  The Board considers them entitled to great probative value.

The preponderance of the evidence demonstrates that a right ear hearing loss disability did not exist at the time of claim filing or thereafter.  The Veteran's lay statements are of limited probative value.  On the other hand, the medical evidence contains one uncontradicted evaluation that is entitled to significant probative value.  Although the audiologist indicated the presence of sensorineural hearing loss, the Board notes that the law requires that such hearing loss be of a certain severity before it may be recognized as a disability.  The audiometric test results simply outweigh the remaining evidence regarding a right ear hearing loss disability.  Given the weight of the evidence, the Board finds that the Veteran does not have a current disability of right ear hearing loss.  See McClain, 21 Vet. App. at 321.  Accordingly, the Board concludes that the criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The August 2011 VA examination report indicates that at least three puretone threshold scores are at least 26 decibels or greater.  As stated, this report is entitled to significant probative value and is uncontradicted.  The Board finds that the Veteran does have a current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

As to the tinnitus claim, the Veteran has reported constant ringing in her ears.  The August 2011 VA examination report indicates the presence of tinnitus.  The Board finds that the Veteran has a current disability of tinnitus.  

The Board has also considered the Veteran's statements that she has scarring in her left ear due to an eardrum rupture.  To the extent that her claim for left ear hearing loss encompasses the scarring as a possible etiology, the Board addresses it here.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The basis for the Veteran's assertion that she has scarring in the left ear is not clear.  It is not obvious to the Board how a lay person could, through the five senses, know that scarring developed on a tympanic membrane.  The Veteran's description of her symptoms at present is that she has diminished hearing acuity.  The Board is not aware of how a lay person, based solely on diminished hearing, could know that the diminution indicated the presence of scarring.  Moreover, she has not reported having been told by a medical examiner that she has scarring in the ear.  Finally, the Veteran's ears were evaluated at a VA emergency room in October 2009 and no abnormalities were noted.  In light of this evidence, the Board finds that the preponderance of the competent and credible evidence demonstrates that Veteran has no scarring in the left ear.  See Jandreau, at 1377.  

2. In-Service Incurrence

The Veteran asserts that she currently has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service.  The Veteran testified in February 2014 that she worked with explosives and used heavy equipment, including forklifts, to move ammunition in service, and that she therefore was exposed to acoustic trauma in service.  Board Hearing Tr. 3.  A lay person may competently report the circumstances of service.  38 U.S.C.A. § 1154(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(a)(2).  The Veteran's personnel records show that she completed missile and munitions school and that for 8 months her primary duty was ammunition technician.  The Board therefore accepts as credible her contentions that she was exposed to acoustic trauma in service.  The Board turns to relating the current disabilities to this in-service incurrence event.  Shedden, 381 F.3d at 1167.  

3. Applicable Presumptions

Other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, where there is evidence of acoustic trauma, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.  

The evidence in favor of the Veteran's claims on chronicity, continuity of symptomatology, and manifestations within one year of service separation consists of the Veteran's lay statements.  For the sake of convenience, the Board addresses the competency, credibility, and probative weight of this evidence before considering the three bases of presumptive service connection.  

First, the Veteran's statements are of limited competency.  To the extent that the Veteran has reported hearing loss since service, her statements are not sufficient alone to establish diagnose sensorineural hearing loss.  For VA disability compensation purposes, four types of hearing loss have been identified: conductive, sensorineural, mixed, and central hearing loss.  See VBA Training Letter 10-02, at 3 (Mar. 18, 2010).  Moreover, conductive hearing loss is due to a mechanical problem in the outer or middle ear, rather than an organic disease of the nervous system.  Id.  As discussed above, the Veteran is competent to report diminished hearing acuity; however, the Board can see no basis on which a lay person could associate her subjective hearing diminution with any one of the four types of hearing loss.  Because identification of the disease entity is a necessary component of 'chronicity,' the Board finds that the Veteran's lay statements are not competent for the purposes of proving 'chronicity.'  Case-law is clear in requiring lay testimony describing symptoms to be supported by a later diagnosis by a medical professional to establish competency in such circumstances.  See Jandreau, at 1377.  That has not happened in this case.  In contrast, the Veteran's reports of tinnitus are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Simply because a witness is competent does not render that witness credible.  The Board finds the Veteran's statements and testimony regarding hearing loss and tinnitus not credible for two reasons.  As discussed above, the Veteran has expressed a belief regarding presence of scarring in her left ear.  Indeed, she has offered an etiological opinion based on this belief.  As noted, the scarring has not been found on physical examination.  This erroneous report of her own medical history goes to some of the ultimate issues in this case.  Thus, it undermines her credibility with regard to both hearing loss and tinnitus.  Moreover, even without intent to deceive, the length of time which elapses from an event to its report reduces the reliability of the report due to the fallibility of human memory.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  The Veteran began recording her history of hearing loss and tinnitus in her October 2010 claim for benefits.  Thus, while competent on certain points, the Veteran's statements are of low credibility because of her faulty memory and the length of time between the in-service events and its first report.  

As a result, the Board finds that the Veteran's lay statements, while of limited competency and credibility, are not entitled to significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2007) (Lance, J., concurring) (noting that the Board must evaluate the competency, credibility, and probative weight of evidence on a case-by-case basis).  Given this assessment, the Board turns to consider the three presumptive bases of service connection available for chronic diseases.  See Walker, at 1338.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  

The Board finds that the Veteran's left ear hearing loss and tinnitus were not shown as such during service.  The Veteran's service treatment records contain no complaints or treatment reflecting hearing loss.  At the Veteran's October 1981 separation examination, she was found to have pure tone thresholds within normal limits in both ears.  On her accompanying Report of Medical History, she checked "no" for having ever had hearing loss or ear, nose, or throat trouble.  Given the low probative value of the lay evidence, the Board finds that the preponderance of the evidence does not demonstrate that either left ear hearing loss nor tinnitus was shown as such in service.  38 C.F.R. § 3.303(b).  The Board concludes that neither left ear hearing loss nor tinnitus were "chronic" in service.

If a condition is not shown to be "chronic" during service, then a showing of "continuity of symptoms" after service may establish entitlement to service connection.  38 C.F.R. § 3.303(b).  The remaining form of presumptive service connection is based on manifestations occurring within one year of service separation.  See 38 C.F.R. § 3.307(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  The Board addresses both presumptions together.

The preponderance of the evidence does not show that the left ear hearing loss or tinnitus have been productive of symptoms continuously since service or were manifest to a compensable degree within one year of the Veteran's separation from service.  The evidence which tends to support both continuity and manifestations within one year of service separation is comprised entirely of the Veteran's lay statements.  The remaining evidence does not suggest either disability was present continuously since service or within one year of service separation.  The Board concludes that service connection for left ear hearing loss or tinnitus is not warranted based on the basis of continuity of symptomatology or the post-service presumption for chronic diseases.  See 38 U.S.C.A. §§ 1112, 1113; see also 38 C.F.R. § 3.307(a).  

As such, the Board concludes that service connection on a presumptive basis is not warranted for left ear hearing loss or tinnitus.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The Board turns now to consider direct service connection.  See Walker, 708 F.3d at 1340.  

4. Direct Nexus

The remaining element of service connection on a direct basis is a nexus between the current disabilities to this in-service incurrence event.  Shedden, 381 F.3d at 1167.  

The Veteran's VA treatment records are silent for any treatment for hearing loss or tinnitus, and she has not indicated that she has received any medical treatment for these conditions.  There are no medical opinions in these records regarding the nexus issue.  

In August 2011, the Veteran was afforded a VA audiological examination by an examiner who reviewed the claims file and performed an in-person examination of the Veteran.  She reported onset of tinnitus and hearing loss in service.  He diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus; the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service, as her separation examination showed normal hearing bilaterally and there were no complaints of hearing loss at the separation physical.  The Veteran also reported having been aware of her tinnitus for over 20 years which was constant and which she attributed to noise exposure from her work as an ammunition technician.  The examiner found that the Veteran's tinnitus was at least as likely as not associated with her hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  

After reviewing all of the evidence of record, the Board finds that entitlement to service connection for right or left ear hearing loss and tinnitus are not warranted.

As discussed, the Board discounts the competency and credibility the Veteran's assertions that her hearing loss or tinnitus began in service and have continued to the present.  There remaining evidence shows a first complaint of both hearing loss and tinnitus many years after her separation from service, and the passage of so many years between discharge from active service and the documentation of a claimed disability is also a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran's claims that she had tinnitus and hearing impairment in the service are also not supported by her service treatment records.  The Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board finds a lack of credibility on grounds other than the Veteran's service treatment records.  

The Board acknowledges that the Veteran is competent to describe events that occurred during military service such as a noisy work environment during military service and any symptomatology regarding her perceived hearing difficulties.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007), rev'd on other grounds, Walker, at 1338 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of any such hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hearing loss and tinnitus can have many causes, and whether the loud noises the Veteran was exposed to in service are in any way related to her current hearing loss or whether the hearing loss in her right ear rises to the severity of a disability pursuant to 38 C.F.R. § 3.385 requires clinical medical testing and medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The most probative opinion on these points, therefore, is that which was rendered by the August 2011 VA examiner, and this examiner, after having both examined the Veteran and fully reviewing the claims file, found that tinnitus was likely related to hearing loss, but that the primary hearing loss disability was not incurred in or related to service.

The Board further notes that the current case is distinguishable from that of Hensley v. Brown, 5 Vet. App. 155 (1993), which found "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.  In Hensley, the veteran's audiometric test results showed significant worsening in both ears on nearly every frequency during service, even if not to a degree that would be compensable under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 156-57.  In the instant case, the Veteran's service treatment records contain no evidence of a worsening in hearing ability in either ear, and there is no evidence of record that the Veteran had any significant deterioration in hearing over the course of her service.  The Veteran has also submitted no medical evidence that her current disability is causally related to service.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's left ear hearing loss and tinnitus to her active service.  Thus, the Board concludes that service connection on a direct basis is not warranted for either disability.  38 U.S.C.A. § 1131; Shedden, at 1167; 38 C.F.R. § 3.303.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See 38 U.S.C.A. § 5107(b).  Accordingly, the claims of entitlement to service connection for right and left ear hearing loss and tinnitus are denied.

B. Acquired Psychiatric Disability

The Veteran contends that she has PTSD as a result of a personal assault and other stressors occurring during her military service.  For the reasons that follow, the Board finds that the Veteran has a current disability of an anxiety disorder, not PTSD, and that the anxiety disorder is not related to service.   

1. Current Disability

As discussed, the requirement of having a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain, at 321.  

For the purposes of determining whether the Veteran has a current disability of PTSD, the Board finds the lay evidence is, at best, cumulative of the medical evidence of record and not entitled to independent probative value.  As mentioned, lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana, 24 Vet. App. at 435.  However, PTSD is not a disability that lay evidence, standing alone, is competent and sufficient to identify.  Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014).  Although the Veteran is competent to report both a contemporaneous diagnosis and her own symptoms, these may be competent to form the basis of a current disability if a diagnosis is supported by a later opinion by a medical professional.  Id. (citing Jandreau, at 1377).  The Veteran testified and her VA treatment records show a diagnosis of PTSD from a VA psychiatrist.  Because the medical evidence underlying the Veteran's statements are of record, the lay evidence adds nothing to the ultimate determination of whether she has a current disability of PTSD.  There is no other lay evidence on point; the Board turns to consider the medical evidence.

As with lay evidence, the Board is obligated to evaluate the competency, credibility, and probative value of medical evidence.  The medical evidence in favor of a current disability of PTSD is contained in a set of 2012 treatment notes in which a VA psychiatrist diagnosed the Veteran with PTSD and letters from a private therapist.  

VA treatment records shows that, in June 2012, the Veteran reported that she was sexually assaulted in service and has had years of mental trauma due to that experience.  She was diagnosed with PTSD and "MST" (military sexual trauma) by a nurse practitioner.  In July 2012, she discussed her experiences with a social worker, who diagnosed her with PTSD in relationship with her MST event.  In September 2012, she was evaluated by a psychiatrist, who did not discuss the Veteran's history or the causes of her psychiatric disorder, but confirmed the diagnoses of PTSD and MST.  

The Veteran has also submitted letters from her private therapist, who stated that the Veteran had diagnoses of PTSD and depressive disorder and that she experienced unwanted sexual advances while in the service.

VA has concluded that a diagnosing medical professional must meet certain credential requirements to support an initial diagnosis of PTSD.  VA Adjudication Manual M21 III.iv.3.D.2.f (rev. Jul. 22, 2015).  These necessary credentials include board-certified or board-eligible psychiatrists, licensed doctorate-level psychologists, or the following other mental health professionals, under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, doctorate-level mental health providers: psychiatry residents, or clinical or counseling psychologists completing a one-year internship or residency.  The diagnoses offered by the VA nurse practitioner and the Veteran's private therapist, holder of a Master of Arts, do not meet these standards.  The Board must discount the competency of these opinions accordingly.  The diagnoses offered by the Veteran's treating VA psychiatrist and the examiner who conducted an October 2012 VA mental health examination are the only medical opinions from individuals satisfying the competency requirements.  

The Board is not bound to accept any opinion, from a VA examiner, private physician, or other source, concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits system also does not favor the opinion of a VA examiner over a regular treating physician, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

An expert opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  See Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012) (Kasold, C.J., concurring) (internal citations omitted).  There is no reasons-or-bases requirement for medical examiners, and medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based.  Id.  

As mentioned above, the 2012 VA treatment records are little more than a string of acronyms without discussion of the symptoms or reasoning by which the medical opinions were arrived at.  The Board cannot meaningfully weigh the treatment records against the 2012 VA examination report in the absence of articulated rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); cf. Terran ex rel Terran v. Sec'y of Health and Human Services, 195 F.3d 1302, 1316 (Fed. Cir. 1999) (noting that courts determine probative value by inquiring whether expert testimony has a reliable basis in the knowledge and experience of the relevant discipline) (internal citations omitted).  Indeed, in the absence of any assessment of the Veteran's reported symptoms, the treating psychiatrist's opinions are lacking in any of the usual indicia of reliability for medical evidence.  

The October 2012 VA examination report is the only competent medical opinion regarding whether the Veteran has a current disability of PTSD which contains a factual premise, is based on the pertinent medical history and examination, is not plagued by ambiguity or inconsistency, and provides sufficient detail.  Specifically, the examiner found that the Veteran did not persistently reexperience the traumatic event and she did not have persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The Board finds that the October 2012 VA examination report opinion that the Veteran does not have PTSD outweighs the favorable evidence because of the deficiencies in the favorable medical evidence and the cumulative nature of the lay evidence.  For the same reasons, the favorable evidence is not sufficient for the Board to find that the Veteran had PTSD at the time of claim filing or at any time thereafter.  Therefore, the preponderance of the evidence is against a finding that the Veteran has a current disability of PTSD.  See McClain, at 321.  

The October 2012 VA examination report does indicate a current diagnosis of an anxiety disorder which is supported by an adequate discussion of the reasons for that conclusion.  The Board finds that there is a current disability of an anxiety disorder.  See McClain, at 321.  

The Board notes that the October 2012 VA examination report indicates the Veteran also has a diagnosis of polysubstance abuse in partial remission and a personality disorder.  A substance abuse disorder may not be service-connected on a primary basis, but may only be service-connected if caused by a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376-78 (Fed. Cir. 2001).  The Board denies service connection for hearing loss, tinnitus, and an acquired psychiatric disorder here.  Although the Board remands the issue of entitlement to service connection for a back disorder, there is no argument or evidence indicating that the polysubstance abuse in partial remission may have been caused by a back disorder.  Moreover, a personality disorder is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  Further discussion of either diagnosis is not warranted.  

2. Nexus

In spite of the current disability, the Board finds that the preponderance of the evidence is against a nexus between the disability and any incident of service, to include the alleged personal assault.  

The October 2012 VA examination report discusses the Veteran's medical history and the results of an in-person examination of the Veteran.  The examiner found that while the Veteran "undoubtedly suffered sexual harassment in the military, her report of her stressor is insufficient alone to have caused her symptoms."  She also noted that a later trauma of being kidnapped at gunpoint was a more significant contributor to her psychiatric disorder.  Following a full examination, the examiner indicated that the Veteran's anxiety disorder was due to the accumulation of stressors over her life, of which the MST was one.  The examiner also indicated that it was not possible to state to what extent the Veteran's use of drugs and alcohol was increasing her anxiety.  In total, the examiner concluded that the current anxiety disorder was not at least as likely as not related to service or any in-service event, injury, or disease.  

The Board notes that the remaining evidence is not probative on the matter of nexus to service.  The remaining medical evidence is either not supported by an accurate rationale or addresses a disability which the Veteran does not have.  The Board notes that the Veteran's lay statements are competent as to the history of her symptomatology, but the medical evidence shows that there is a confounding problem of substance abuse in the clinical course of the disorder.  As a result, the Board places greater probative value on the lone medical opinion which is adequate for ratings purposes.  The Board finds that the preponderance of the evidence is against a nexus between the anxiety disorder and service or any in-service event, injury, or disease.  Service connection is not warranted.  See Shedden, at 1167.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b).  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, is denied.


REMAND

The Veteran contends that she has a lumbar spine disorder which had its onset during her active duty service.  She testified in February 2014 that she was pulling an ammunition crate onto a truck when the truck abruptly began moving and she fell from the truck and broke her tailbone.  Board Hearing Tr. 11.  The Veteran's service treatment records also show that in January 1981 she was in a motor vehicle accident in which she hit the right side of her head.  The Veteran's current VA treatment records show numerous complaints related to chronic low back pain.  In June and July 2012, she reported on several occasions having low back pain for more than 30 years.  As the Veteran has not yet been afforded a VA examination addressing the question of the relationship of her current lumbar spine disorder and her service, and there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and medical opinion addressing the etiology of this disability is necessary for the Board to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

To ensure a complete record when the claims file returns from remand, any outstanding VA treatment records pertaining to the Veteran's back dated from November 2012 to the present should be obtained from the VA Medical Center in Mountain Home, Tennessee.

Accordingly, the case is REMANDED for the following action:

1.  All treatment records pertaining to a back disorder from the VA Medical Center in Mountain Home, Tennessee from November 2012 to the present should be obtained and associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After any additional records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any current lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing all pertinent medical records associated with the claims file, the examiner is asked to address the following:

What are the Veteran's current diagnoses related to the lumbar spine?  For each found diagnosis, is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during service or is otherwise related to any event or injury in service?  Please explain why or why not, with full discussion of the Veteran's medical history.  The examiner must discuss the Veteran's in-service treatment for injury in an automobile accident in 1981 and her lay statements regarding having fallen from a truck in service and having chronic low back pain since that time.

The reasons and bases for all opinions expressed should be provided and the report must include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  Then, readjudicate the claim.  If any benefit sought is not granted, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


